—Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered July 30, 1997, convicting him of murder in the first degree, murder in the second degree (two counts), attempted murder in the second degree, assault in the second degree, and burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his factual allocution supported a conviction of murder in the first degree pursuant to Penal Law § 125.27 (1) (a) (vii).
The sentence imposed was not excessive (see, People v Kazepis, 101 AD2d 816).
The defendant’s remaining contention is without merit. S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.